Citation Nr: 1449899	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  13-30 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for DeQuervain's tenosynovitis of the right wrist with mild mid-compartment joint space narrowing, and mild degenerative changes at the triscaphe joint.  

2.  Entitlement to service connection for DeQuervain's tenosynovitis of the left wrist.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972 and from August 1974 to September 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a Board hearing via videoconference in 2014.  A transcript of the hearing is in the Veteran's file. 

The issues certified on appeal were service connection for carpal tunnel syndrome of the right wrist and service connection for carpal tunnel of the left wrist.  The issues have been recharacterized to comport with the evidence of record. 


FINDINGS OF FACT

1.  DeQuervain's tenosynovitis of the right wrist with mild mid-compartment joint space narrowing and mild degenerative changes at the triscaphe joint is related to service.  

2.  DeQuervain's tenosynovitis of the left wrist is related to service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for DeQuervain's tenosynovitis of the right wrist with mild mid-compartment joint space narrowing and mild degenerative changes at the triscaphe joint have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for DeQuervain's tenosynovitis of the left wrist have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Consistent with the service treatment records, the June 2011 VA examination report reflects the Veteran's history of bilateral painful thumbs secondary to typing during service.  The 1995 separation examination report reflects the symptoms had their onset in 1993 and had been present ever since.  

The June 2011 VA report of examination further reflects the Veteran's complaints of current thumb/hand pain with any type of prolonged typing or writing.  Tenderness over the tendon of the thumb side of the wrists; the diagnosis was DeQuervain's tenosynovitis of the wrists.  In addition, and although x-ray examination of the left wrist was normal, x-ray examination of the right wrist showed mild mid-compartment joint space narrowing, and mild degenerative changes at the triscaphe joint.  The examiner concluded that, although the Veteran's pain was not consistent with carpal tunnel syndrome, the symptoms associated with the Veteran's tenosynovitis can include aching into the thumbs.  

There are relevant symptoms documented during service and at separation, along with competent credible evidence relating the Veteran's current symptoms to the in-service symptoms.  Service connection for DeQuervain's tenosynovitis of the right wrist with mild mid-compartment joint space narrowing, and mild degenerative changes at the triscaphe joint, and for DeQuervain's tenosynovitis of the left wrist is warranted.  


ORDER

Service connection for DeQuervain's tenosynovitis of the right wrist with mild mid-compartment joint space narrowing and mild degenerative changes at the triscaphe joint is granted.  

Service connection for DeQuervain's tenosynovitis of the left wrist is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


